Order, Supreme Court, New York County (Milton A. Tingling, J.), entered July 24, 2006, which granted plaintiffs’ motion to reinstate the complaint, unanimously affirmed, without costs.
Plaintiff demonstrated a sufficient excuse for the delay, in that he was relying on his prior counsel’s misrepresentations that the matter was progressing (see Pagan v Estate of Anglero, *23122 AD3d 285 [2005]). Plaintiff demonstrated he had a sufficiently meritorious cause of action to warrant going forward. Concur—Andrias, J.E, Friedman, Marlow, Williams and Catterson, JJ.